                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

DAVID GARDNER,                              )
DIANE HERRON,                               )
                                            )
                        Plaintiffs,         )
                                            )
                   v.                       )   No. 1:17-cv-01968-JPH-MJD
                                            )
PAUL BISKER CONTRACTING, INC.,              )
PAUL BISKER,                                )
                                            )
                        Defendants.         )

    ORDER ON SUPPLEMENTAL MOTION TO ENTER FINAL JUDGMENT

      In September 2019, Plaintiffs filed a motion to enter final judgment

against Paul Bisker Contracting, Inc. in the amount of $310,022.27. Dkt. 87.

The Court ordered Plaintiffs to supplement that motion because it did not

identify a standard for determining damages or explain why the requested

award was justified. Dkt. 89. Plaintiffs filed their supplemental motion,

requesting final judgment in the amount of $160,885.77. Dkt. 91.

                                         I.
                                  Proving Damages

      Plaintiffs support their claim with a supplemental affidavit from Plaintiff

Diane Herron and a spreadsheet outlining the costs incurred to complete the

home. Dkt. 91-1, 91-2. While this evidence appears to support most of

Plaintiffs’ claims, see United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir.

1989), three spreadsheet entries—for $13.44, $22.88, and $82.82—are only

given the description of “?”. Dkt. 91-2 at 2. This lack of description cannot

establish that Plaintiffs are entitled to these amounts in damages. See Di
                                        1
Mucci, 879 F.2d at 1497. Therefore, if Plaintiffs do not provide more detailed

descriptions, the Court will exclude those amounts from any judgment.

                                        II.
                           Ability to Enter Judgment

      The Court granted Plaintiffs partial summary judgment against Paul

Bisker Contracting, Inc. on Plaintiffs’ breach of contract claim. Dkt. 79.

However, Plaintiffs’ other claims against Defendant Paul Bisker Contracting

and their claims against Defendant Paul Bisker in his individual capacity

remain. Final judgment under Federal Rule of Civil Procedure 58 is therefore

inappropriate. See Smart v. Local 702 Intern. Broth. of Elec. Workers, 573 F.3d

523, 525 (7th Cir. 2009) (“A final judgment is one that resolves all claims

against all parties.”).

      Nor have Plaintiffs shown that a partial final judgment under Federal

Rule of Civil Procedure 54(b) is appropriate. Other claims remain against Paul

Bisker Contracting and the breach of contract claim remains against Defendant

Paul Bisker individually. See dkt. 1 at 10; Factory Mut. Ins. Co. v. Bobst Grp.

USA, Inc., 392 F.3d 922, 924 (7th Cir. 2004) (“Rule 54(b) permits entry of a

partial final judgment only when all of one party’s claims or rights have been

fully adjudicated, or when a distinct claim has been fully resolved with respect

to all parties.”). More than thirty days passed between the entry of partial

summary judgment and Plaintiffs’ motion for entry of final judgment. See dkt.

79, dkt. 87; King v. Newbold, 845 F.3d 866, 868 (7th Cir. 2017) (“[A]s a general

rule it is an abuse of discretion for a district judge to grant a motion for a Rule



                                         2
54(b) order when the motion is filed more than thirty days after the entry of the

adjudication to which it relates.”). And Plaintiffs have not explained why the

Court should now “expressly determine[ ] that there is no just reason for

delay.” Fed. R. Civ. P. 54(b).

      Plaintiffs therefore SHALL SUPPLEMENT their motion by December 20,

2019, addressing the issues identified in this order.

SO ORDERED.

Date: 11/27/2019




Distribution:

Gregory P. Cafouros
KROGER GARDIS & REGAS, LLP
gpc@kgrlaw.com

Vilda Samuel Laurin, III
BOSE McKINNEY & EVANS
slaurin@boselaw.com

Justin W. Leverton
KROGER GARDIS & REGAS LLP
jleverton@kgrlaw.com




                                        3
